UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1520


QIHUI HUANG,

                Plaintiff - Appellant,

          and

SHIELD OUR CONSTITUTIONAL     RIGHTS    AND   JUSTICE,   non-profit
organization,

                Plaintiff,

          v.

ADAM MAURICE TIPPETT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00152-DKC)


Submitted:   February 10, 2011                Decided:   March 21, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Qihui Huang, Appellant Pro Se.   John Edward Pueschel, WOMBLE,
CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina,
Thomas Joseph Sawyer, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Qihui Huang appeals the district court’s order denying

her   motion    to    reconsider      the       court’s      order    dismissing     her

complaint for failure to state a claim.                       We have reviewed the

record and find no reversible error.                   Accordingly, we affirm for

the reasons stated by the district court.                     Huang v. Tippett, No.

8:09-cv-00152-DCK (D. Md. Apr. 12, 2010).                      Furthermore, we deny

Huang’s motion “In reviewing a decision granting a motion to

dismiss, appellate court must accept as true all of the factual

allegations contained in the complaint,” (emphasis in original);

her motion “to permit Huang following U.S. Ct. of App. 4th Cir,

Rule 28(f) for she alleged statement of facts” could “include

exhibit, record, transcript, or appendix references showing the

sources    of   the   facts   stated,”          and    her   motion   “to    supplement

record, and accept Huang formerly filed Appendixes and coming

exhibits.”      We also deny Huang’s motion to rename the joint

appendix as the appendix, grant Tippett’s motion to strike the

appendix, and grant Huang’s motion to withdraw and destroy a

document     purportedly      filed    under          seal   in    this    court.     We

dispense     with     oral    argument      because          the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                            3